Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Ellomay Capital Ltd.: We consent to the use of our report dated March25, 2013, with respect to the consolidated statements of financial position of Ellomay Capital Ltd. as of December31, 2012 and 2011, and the related consolidated statements of comprehensive income (loss), changes in equity and cash flows for each of the years in the two-year period ended December 31, 2012, incorporated herein by reference. /s/ Somekh Chaikin Somekh Chaikin Certified Public Accountants (Isr). Member firmof KPMG International Tel-Aviv, Israel March 25, 2013
